COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-17-00298-CV
                              NO. 02-17-00300-CV


IN THE INTEREST OF A.M.,
A CHILD




                                     ------------

          FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY
             TRIAL COURT NOS. 323-103401-16, 323-105593-17

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered appellants’ “Verified Joint Motion to Set Aside Trial

Court’s Judgment[s] and Remand Based on Settlement Agreement.” It is the

court’s opinion that the motion should be granted; therefore, in accordance with

rule 42.1(a)(2)(B), we set aside the trial court’s August 22, 2017 orders without

regard to the merits and remand these cases to the trial court to render

judgments in accordance with the parties’ settlement agreement.2 See Tex. R.




      1
       See Tex. R. App. P. 47.4.
      2
       Based on our disposition of the parties’ joint motion, the Department of
Family and Protective Services’s request to stay its briefing deadline is denied as
moot.
App. P. 42.1(a)(2)(B); Innovative Office Sys., Inc. v. Johnson, 911 S.W.2d 387,

388 (Tex. 1995).

      Costs of these appeals shall be paid by the party incurring the same, for

which let execution issue. See Tex. R. App. P. 42.1(d).

                                                 PER CURIAM

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DELIVERED: December 7, 2017




                                   2